IN THE COURT OF CRIMINAL APPEALS
OF TEXAS




NO. WR-78,771-01


EX PARTE LUIS MENDIOLA, Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS
CAUSE NUMBER 20020D03808
IN THE 168TH JUDICIAL DISTRICT COURT EL PASO COUNTY


 Per curiam.


O R D E R

 Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure,
the clerk of the trial court transmitted to this Court this application for writ of habeas corpus. 
Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of
driving while intoxicated and sentenced to two years' imprisonment.  He did not appeal his
conviction.
	After a review of the record, we find that Applicant's claims that challenge his
conviction are without merit.  Therefore, we deny relief.
	Applicant's claim for pre-sentence jail time credit is dismissed pursuant to Ex Parte
Ybarra, 149 S.W.3d 147 (Tex. Crim. App. 2004).

Filed: January 16, 2013
Do not publish